                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/19/2020
----------------------------------------------------------------- X
                                                                  :
MARGARITA FERNANDEZ,                                              :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-11575-GHW
                                                                  :
                              -v -                                :               ORDER
                                                                  :
NEW YORK HEALTH CARE, INC.,                                       :
                                                                  :
                                               Defendant.         :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         As the Court explained in its March 19, 2020 order, Dkt. No. 9, Plaintiff’s notice of

voluntarily dismissal of her claims arising under the Fair Labor Standards Act (the “FLSA”) is

insufficient. Plaintiff’s March 19, 2020 is equally insufficient. If Plaintiff wishes to dismiss her

claims, she is directed to proceed in one of the two ways described below. The first alternative

describes the process that the parties must follow Plaintiff wishes to dismiss her FLSA claims with

prejudice. The second alternative describes a process that Plaintiff may follow if she wishes to dismiss

her FLSA claims without prejudice.

         (1)       Judicial Approval and Order of Dismissal of FLSA Claims with Prejudice under Rule 41(a)(2).

In light of the decision of the Second Circuit Court of Appeals in Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015), which held that the FLSA falls within the “applicable federal

statute” exception to Federal Rule of Civil Procedure 41(a)(1)(A), the parties cannot dismiss claims

arising under the FLSA with prejudice pursuant to Rule 41(a)(1)(A). The holding of Cheeks does not

apply to claims arising under any statute other than the FLSA. As a result, in order to dismiss an

FLSA claim with prejudice, the parties must seek court approval of the proposed dismissal under Rule

41(a)(2). In order to seek such approval, the parties are directed to proceed as follows:
         (a) First, the parties are ORDERED to discuss whether they are willing to consent, under

28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, the parties must, no later than one

week from the date of this order file on ECF a fully executed Notice, Consent, and Reference of a

Civil Action to a Magistrate Judge form, a copy of which is attached to this order (and is also

available at http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge).

The executed form should be filed on ECF as a “Proposed Order,” and be described using the

“Consent Order” filing event in accordance with ECF Rule 13.18. If the Court approves that form,

all further proceedings, including the evaluation of the proposed settlement, will then be conducted

before the assigned Magistrate Judge rather than before me. Any appeal would be taken directly to

the United States Court of Appeals for the Second Circuit, as it would be if the consent form were

not signed and so ordered.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, no later than one week from the date of this

order, advising the Court that the parties do not consent, but without disclosing the identity of

the party or parties who do not consent. The parties are free to withhold consent without

negative consequences.

         (b) Second, if the parties do not consent to conduct all further proceedings before the

assigned Magistrate Judge, they shall instead submit to the Court by two weeks from the date of this

order a joint motion via ECF setting forth their views as to why their settlement is fair and should

be approved. The motion must address the considerations detailed in Wolinsky v. Scholastic Inc., 900

F. Supp. 2d 332 (S.D.N.Y. 2012), and must include a copy of the settlement agreement itself,

attached as an exhibit. The parties are advised that the Court will not approve settlement agreements that contain

a confidentiality provision, and that the Court will not permit the parties to file any portion of any document related to



                                                             2
the Court’s evaluation of the proposed settlement under seal unless they have first made a particularized showing of the

need for the relevant information to be sealed that rebuts the presumption of public access to judicial documents.

         If the settlement includes attorney’s fees, the parties should also address the reasonableness

of the fees to be awarded under the framework set forth in Goldberger v. Integrated Resources, Inc., 209

F.3d 43, 50 (2d Cir. 2000). Plaintiffs’ attorneys must also attach as an exhibit detailed attorney time

records for the Court’s review, as the Second Circuit “encourage[s] the practice of requiring

documentation of hours as a ‘cross check’” even in cases in which the fees awarded are a percentage

of the total award. Id. (citation omitted).

         (2)      Stipulation of Dismissal Without Prejudice under Rule 41(a)(1)(A). The court in Cheeks

expressly reserved decision with respect to voluntary dismissals of FLSA claims without prejudice

under Rule 41(a)(1)(A). As a result, the Court will accept a stipulation of dismissal under Rule

41(a)(1)(A), so long as the parties’ stipulation of dismissal dismisses claims arising under the FLSA

without prejudice. If the parties wish to resolve the case by a stipulation that dismisses FLSA claims

without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A), they are directed to submit such a

stipulation by two weeks from the date of this order. The parties should submit any such a

stipulation to the Orders and Judgments Clerk at judgments@nysd.uscourts.gov in accordance with

Rule 18.3 of the SDNY ECF Rules and Instructions.

         Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

         SO ORDERED.


 Dated: March 19, 2020                                        _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge




                                                             3
